Exhibit 10.14
 
 
PENTAIR, INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
As Amended and Restated
Through December 16, 2009
 





--------------------------------------------------------------------------------



 



SECTION 1

 
BACKGROUND AND PURPOSE
 
1.1  Background.  Effective as of January 17, 1986, Pentair, Inc. adopted a
Compensation Plan for Non-Employee Directors. The Plan has been amended and
restated several times since its adoption, with the last such restatement made
effective January 1, 2008.
 
Pentair is again amending the Plan, by way of restatement, to permit
Non-Employee Directors to defer grants of equity awards in addition to cash
fees.
 
1.2  Purpose.  Pentair has created this Plan to permit its non-employee
directors to defer all or a portion of their retainer and meeting fees, whether
to be paid in the form of cash or Equity Awards, for future payment in shares of
Pentair common stock, together with earnings on such deferred compensation as
measured by changes in the value of said stock.
 
SECTION 2

 
DEFINITIONS
 
Unless the context clearly requires otherwise, when capitalized the terms listed
below shall have the following meanings when used in this Section or other parts
of the Plan:
 
(a) “Account” is an account maintained under the Plan by the Plan Agent to
record a Director’s Share Units.
 
(b) “Administrator” is Pentair.
 
(c) “Board” is the Board of Directors of Pentair, as elected from time to time.
 
(d) “Change in Control” is any one of the following:
 
(i) When a Person, or more than one Person acting as a group, acquires more than
fifty percent (50%) of the total fair market value or total voting power of
Pentair’s stock;
 
(ii) When a Person, or more than one Person acting as a group, acquires within a
twelve (12) month consecutive period, ending with the date of the most recent
stock acquisition, stock of Pentair possessing at least thirty percent (30%) of
the total voting power of Pentair’s stock;
 
(iii) When a majority of the members of Pentair’s Board is replaced within a
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of such Board as constituted before such
appointment or election; or
 
(iv) When a Person, or more than one Person acting as a group, acquires within a
twelve (12) month consecutive period assets from Pentair or an entity controlled
by Pentair that have a total gross fair market value equal to seventy-five
percent (75%) of the total fair market value of the assets of Pentair and all
such entities.
 
Once a Person or group acquires stock meeting the thresholds set forth in
paragraphs (i) and (ii) immediately preceding, additional acquisitions of such
stock by that Person or group shall be ignored in determining whether another
Change in Control has occurred. Asset transfers between or among controlled
entities as determined before such transfers shall not be considered in applying
paragraph (iv) immediately preceding.
 
(e) “Code” is the Internal Revenue Code of 1986, as amended.
 
(f) “Deferred Compensation” is an amount of Fees, meeting attendance fees and
Equity Awards, the payment of which a Director has elected to receive at some
future time pursuant to the terms of the Plan, together with any matching
contributions made by Pentair with respect to Fees deferred.





--------------------------------------------------------------------------------



 



(g) “Director” is a member of the Board who is neither simultaneously also an
employee of Pentair or a related company, nor an individual rendering other
services to Pentair or a related company as an independent contractor.
 
(i) “Equity Awards” are awards granted to a Director under the Omnibus Incentive
Plan that are designated as eligible to be deferred under this Plan in the award
letter or other document evidencing such award.
 
(ii) “Fair Market Value” has the meaning ascribed in the Omnibus Incentive Plan.
 
(h) “Fees” are a Director’s annual Board and committee retainer and committee
chair and lead director fees and other similar amounts, excluding meeting
attendance fees, paid in cash periodically by Pentair.
 
(i) “Omnibus Incentive Plan” is the Pentair, Inc. 2008 Omnibus Stock Incentive
Plan, or any successor thereto, as it may be amended from time to time.
 
(i) “Pentair” is Pentair, Inc., a Minnesota corporation.
 
(j) “Person” is any individual, firm, partnership, corporation or other entity,
including any successor (by merger or otherwise) of such entity, or a group of
any of the foregoing acting in concert.
 
(k) “Plan” is the Pentair, Inc. Compensation Plan for Non-Employee Directors as
described in this plan document effective December 16, 2009, and as it may be
amended from time to time thereafter.
 
(l) “Plan Agent” is the entity duly appointed by Pentair to (i) receive funds
resulting from a Director’s deferral of Fees, meeting attendance fees and
cash-based Equity Awards, from Pentair matching contributions and from dividends
declared on Stock; (ii) purchase shares of Stock with such funds; and
(iii) maintain Plan Accounts.
 
(m) “Share Unit” is a unit equal in value to one share of Stock.
 
(n) “Stock” is Pentair common stock, par value $0.162/3 per share.
 
(o) “Year” is the twelve (12) consecutive month period beginning January 1 and
ending December 31.
 
SECTION 3

 
DEFERRAL OF FEES AND EQUITY AWARDS
 
3.1  Eligibility.  Upon becoming a member of the Board, a Director may elect to
defer receipt of payment of some or all of the Fees paid, or Equity Awards
granted, on account of service as a Director until such future time as the
Director shall designate. A Director may also make a deferral election with
respect to meeting attendance fees. If a Director does not make a timely
deferral election with respect to the Fees or meeting attendance fees payable
for a Year, then all such amounts shall be paid in cash to the Director. If a
Director does not make a timely deferral election with respect to an Equity
Award, then all such amounts shall be paid in the time and manner provided by
such Equity Award.
 
3.2  Deferral Election. (a) General Rule. Each Year a Director may elect to
defer receipt of (i) a designated dollar amount or percentage of Fees and
meeting attendance fees, with any percentage designation being made in ten
percent (10%) increments up to one hundred percent (100%) of such amounts, and
(ii) a percentage of Equity Awards, with any such percentage designation being
made in ten percent (10%) increments up to one hundred percent (100%), and to
receive such amount or percentage as Deferred Compensation. No election to
receive Deferred Compensation shall be valid unless entered into by the date
prescribed by the Administrator. Generally, a deferral election must be made
prior to the first day of the Year in which the amounts to be deferred are
earned or the Equity Award is to be granted; but for individuals who first
become Directors during a Year, the deferral election for such first Year may be
made no later than thirty (30) days following the date such individual’s Board
service begins and shall apply to Fees, meeting attendance fees and Equity


2



--------------------------------------------------------------------------------



 



Awards earned or granted after the date of such election. A deferral election is
irrevocable with respect to the Year or the Equity Award for which such election
is made. Once the time for making a timely election has passed, a Director who
did not timely make a deferral election for a Year or an Equity Award shall be
deemed to have elected to not participate in the Plan.
 
Notwithstanding the foregoing, if an Equity Award is subject to a substantial
risk of forfeiture, a Director may elect to defer that portion of the Equity
Award that will vest at least twelve (12) months after the date of the deferral
election; provided that such deferral election must be made no later than the
first thirty (30) days after the date such Equity Award is granted (or such
earlier time as is prescribed by the Administrator); and provided further that
if the Equity Award actually vests prior to such twelve (12) month period by
reason of the Director’s death, disability, or a Change in Control, then the
deferral election shall be cancelled.
 
The Administrator also may permit deferrals of Fees, meeting attendance fees and
Equity Awards at such other times as are permitted by Code section 409A.
 
(b) Former Director.  A Director who was eligible to participate in the Plan,
who loses such eligibility by reason of ceasing to serve on the Board or
otherwise, and who again becomes eligible to participate in the Plan, shall be
able to again make an election to defer payment of Fees, meeting attendance fees
and Equity Awards as provided in Code section 409A. If the individual can
instead qualify as a newly elected Director, then the election rule for such
Directors will apply.
 
3.3  Matching Contribution.  Pentair shall make a matching contribution each
month on behalf of each Director who has elected to defer payment of some or all
of the Fees otherwise payable in cash to the Director. Said matching
contribution shall be equal to fifteen percent (15%) of such amount of the Fees
as the Director shall have elected to defer hereunder.
 
3.4  Accounting for Deferred Compensation.  (a) The Administrator shall cause
the Plan Agent to establish an Account for each Director who elects to
participate in the Plan. All Deferred Compensation shall be allocated to
Accounts as Share Units.
 
(b) The Plan Agent shall purchase Stock on the open market with the Deferred
Compensation funds received from Pentair. The Plan Agent shall make all such
purchases over one (1) or more business days each month, as agreed to by the
Plan Agent and Pentair. All Stock so purchased shall be allocated to Accounts
based on the average purchase price obtained over said monthly purchase period
and held in a street name or a nominee name; no Director shall have voting or
other ownership rights with respect to any Stock acquired for purposes of the
Plan. Stock purchased under the Plan by the Plan Agent shall be held by Pentair
as an investment to assist Pentair in meeting its obligation to pay Deferred
Compensation to Directors.
 
(c) If a deferred Equity Award relates to shares or is valued in relation to the
Fair Market Value of a share, the Director’s Account shall be credited with a
number of Share Units equal to the number of shares or share-related Equity
Awards so deferred. If a deferred Equity Award is valued in relation to cash
(such as dividend equivalents), such deferred cash amount shall be used to
purchase Stock as provided in subsection (b).
 
(d) Share Units allocated to Accounts shall be adjusted to reflect Stock
dividends or splits or other similar adjustments. Cash dividends paid with
respect to Stock purchased for purposes of the Plan shall be used to purchase
Stock and allocated to Accounts as Share Units.
 
(e) The portion of an Account attributable to a deferred Equity Award shall vest
at the same time as the related Equity Award vests. All other Deferred
Compensation shall be immediately vested. Only vested Deferred Compensation
shall be payable hereunder.
 
3.5  Time of Distribution of Deferred Compensation. (a) General.  Except as
otherwise provided for in the Plan, or as designated by the Director at the time
a deferral election is made, the Director shall receive his or her entire vested
Account balance allocable to a Year within ninety (90) days of the first to
occur of the Director’s (i) ceasing to be a member of the Board for any reason
other than death, (ii) death, or (iii) a Change in Control. For purposes hereof,
a deferred Equity Award shall be allocable to the Account established for the
Year in which the Equity Award is granted.


3



--------------------------------------------------------------------------------



 



(b) Specific Dates of Distribution.  A Director may timely elect to receive
distribution of his or her entire vested Account balance allocable to a Year as
of one specific future date or one objectively determinable future event date
(e.g., a Director’s sixty-fifth (65th) birthday). Such an election, once finally
effective, cannot be changed by the Director. In the event of a Change in
Control, a Director who has elected a specific future date or an objectively
determinable future event date shall remain entitled to payment on such date,
regardless of whether a Change in Control shall first occur. In the event of the
death of a Director prior to the date elected hereunder for a distribution, the
entire vested Account balance shall be paid within ninety (90) days of the date
of such Director’s death.
 
(c) Distribution in Event of Death.  In the event of a Director’s death, the
vested Deferred Compensation allocated to such Director’s Account will be
distributed to the beneficiary designated by the Director, or (if there shall be
no such beneficiary designated) to the person who would have a right to receive
such distribution by will or (if there shall be no will) by the laws of descent
and distribution of the state in which the Director was domiciled at death. Such
distribution shall be made in a single payment and, except as otherwise
described herein, in Stock. The Plan Agent shall deliver to the beneficiary a
number of whole shares of Stock equal to the whole number of vested Share Units
allocated to such Director’s Account. Any fractional Share Units allocated to
such Director’s Account shall be converted to cash using the then Fair Market
Value, and the cash shall be delivered to the beneficiary.
 
A beneficiary designation made by a Director shall remain in effect until such
time as a Director files a new beneficiary designation with the Administrator.
Prior to distribution, the Administrator will verify the identity of the
Director’s named beneficiary and such beneficiary will establish the right to
receive distribution of any unpaid vested Deferred Compensation.
 
3.6  Form of Distribution of Deferred Compensation.  A Director’s vested Account
shall be distributed in a single payment and, except as otherwise described
herein, in Stock. The Stock so distributed shall be either (i) deposited into
the Director’s dividend reinvestment account, if any, in which case any
fractional shares shall also be allocated to such account, or (ii) delivered
directly to said Director, in which case the Plan Agent shall deliver a number
of whole shares of Stock equal to the whole number of Share Units allocated to
such Director’s Account, and any fractional Share Units allocated to such
Account shall be converted to cash using the then Fair Market Value, and the
cash shall be delivered to the Director. Shares delivered in payment of any
deferred Equity Award shall be issued under the Omnibus Incentive Plan.
 
SECTION 4

 
PLAN ADMINISTRATION
 
4.1  Reporting.  The Plan Agent shall periodically report the following
information to Pentair:
 
(a) the total number of Share Units allocated to Accounts;
 
(b) the total shares of Stock purchased by the Plan Agent since its last
report; and
 
(c) the number of shares of Stock into which Share Units then allocated to
Accounts may be converted.
 
4.2  Accounting.  The Administrator and the Plan Agent shall assure that the
following records are kept under the Plan for each Year for each Director:
 
(a) whether the Director made an election to defer Fees, meeting attendance fees
or Equity Awards for the Year;
 
(b) the amount or percentage of Fees, meeting attendance fees or Equity Awards
deferred;
 
(c) the matching contribution made with respect to the Fees deferred;
 
(d) the distribution election, if any, made by the Director; and


4



--------------------------------------------------------------------------------



 



(e) the Year in which the Fees and meeting attendance fees deferred were earned
and the Year in which the Equity Awards were granted.
 
4.3  Costs.  Pentair shall pay all commissions, service charges or other costs
incurred with respect to the purchase of Stock for purposes of the Plan. When
any such Stock is sold, the Director is responsible for payment of any
commissions, service charges or other costs incurred on account of such sale.
 
SECTION 5

 
MISCELLANEOUS
 
5.1  Term of Plan.  This restated Plan shall be effective December 16, 2009, and
shall remain in effect until April 30, 2014, which represents the end of the ten
(10) year term approved by shareholders effective as of May 1, 2004, unless
earlier terminated by the Board.
 
5.2  Board Tenure.  The fact that a Director has elected to participate in the
Plan shall not affect or qualify the right of the Board or of Pentair
shareholders to remove such individual from the Board, consistent with the
provisions of the Pentair Articles of Incorporation or By-Laws, or applicable
provisions of Minnesota law.
 
5.3  Code Section 409A.  The Plan shall be administered in a manner consistent
with Code section 409A and Treasury Regulations thereunder. Any permissible
discretion to accelerate or defer a Plan distribution under such Regulations,
the power to exercise which is not otherwise described expressly in the Plan,
shall be exercised solely by the Administrator. The distribution provisions of
Section 3.6 are subject to exceptions or overrides in the discretion of the
Administrator or its delegate, but not in the discretion of the Director
concerned, as otherwise provided in the Plan or as allowed under Code
section 409A and Treasury Regulations thereunder.
 
5.4  Delegation.  To the extent permitted under Minnesota law, the Administrator
or the Board may delegate to officers of Pentair any or all of their duties,
power and authority under the Plan, subject to such conditions or limitations as
the Administrator or the Board, as applicable, may establish. Notwithstanding
the prior sentence, the Board may not delegate the power to amend or terminate
the Plan.
 
5.5  Funding.  The Plan is a non-qualified, unfunded and unsecured deferred
compensation arrangement. Pentair shall not establish, nor is it required to
establish, a trust to fund benefits provided to Directors hereunder, or to
earmark or segregate assets to provide for such benefits. In the event of
default of payment hereunder by Pentair, the Directors shall have no greater
entitlements or security than does an unsecured general creditor of Pentair.
 
5.6  Nonalienability.  Except as otherwise expressly provided herein or as
otherwise required by law, no right or interest of any Director or the
beneficiary named by a Director under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy or any other
disposition of any kind, either voluntarily or involuntarily, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.
 
5.7  Facility of Payment.  If the Administrator shall determine a Director or a
Director’s named beneficiary entitled to a distribution hereunder is incapable
of caring for his or her own affairs because of illness or otherwise, it may
direct any distribution from such Director’s Account be made, in such amounts as
it shall determine, to the spouse, child, parent or other blood relative of such
Director or beneficiary, or any of them, or to such other person or persons as
the Administrator may determine, until such date as the Administrator shall
determine such incapacity no longer exists; provided, however, the exercise of
this discretion shall not cause an acceleration or delay in the time of
distribution of Plan benefits except to the extent, and only for the duration
of, the time reasonably necessary to resolve such matters or otherwise protect
the interests of the Plan. The Administrator shall be under no obligation to see
to the proper application of the distributions so made to such person or persons
and any such distribution shall be a complete discharge of any liability under
the Plan to such Director or beneficiary, to the extent of such distribution.


5



--------------------------------------------------------------------------------



 



5.8  Default.  In the event Pentair shall fail to pay when due any Deferred
Compensation, and such failure to pay continues for a period of thirty (30) days
from receipt of written notice of nonpayment from the affected Director, Pentair
shall be in default hereunder and shall reimburse the Director for expenses
incurred in the collection of such amount, including reasonable attorneys’ fees.
Pursuant to applicable provisions of Code section 409A, any such reimbursement
must be paid to the affected Director not later than the end of the year
following the year in which such expenses are incurred. Failure to timely submit
a claim for reimbursement of any such expenses shall result in the forfeiture of
the claim.
 
5.9  Amendment or Termination.  The Plan may be amended or terminated at any
time by the Board; provided that the rights of Directors or former Directors
accrued under the Plan through the date of such amendment or termination shall
not be affected by such action without the express written consent of those
individuals. Nothing herein shall be construed to prevent any modification,
alteration or amendment of the Plan which is required to comply with the
provision of any applicable law or regulations relating to the establishment or
maintenance of this Plan.
 
5.10  Federal Securities and Other Laws.  Notwithstanding anything in the Plan
to the contrary, and to the extent and for the time reasonably necessary to
comply with federal securities laws (or other applicable laws or regulations),
distribution dates under the Plan may be suspended, changed or delayed as
necessary to comply with such laws or regulations; provided, however, any
distributions so delayed shall be paid to the Director, or a beneficiary named
by a Director, as of the earliest date the Administrator determines such
distribution will not cause a violation of any laws or regulations.
 
5.11  Applicable Law.  To the extent not preempted by applicable federal law,
the Plan shall be interpreted and construed in accordance with the substantive
laws of the State of Minnesota, but without regard to any choice or conflict of
laws provisions thereof.
 
5.12  Construction.  The Administrator shall have full power and authority to
interpret and construe any provision of the Plan, to adopt rules and regulations
not inconsistent with the Plan for purposes of administering the Plan with
respect to matters not specifically covered in the Plan document and to amend
and revoke any rules and regulations so adopted. Except as otherwise provided in
the Plan, any interpretation of the Plan and any decision on any matter within
the discretion of the Administrator which is made in good faith by the
Administrator shall be final and binding.
 
5.13  Indemnification.  To the extent permitted by law, members of the Board
shall be indemnified and held harmless by Pentair with respect to any loss,
cost, liability or expense that may reasonably be incurred in connection with
any claim, action, suit or proceeding which may arise by reason of any act or
omission under the Plan which is taken within the scope of the Plan. Such
indemnification shall cover any and all reasonable attorneys’ fees and expenses,
judgments, fines and amounts paid on settlement, but only to the extent such
amounts are (i) actually and reasonably incurred, (ii) not otherwise paid or
reimbursable under an applicable Pentair paid insurance policy, and (iii) not
duplicative of other payments made or reimbursements due under other indemnity
agreements. In no event shall this Section 5.13 be construed to require Pentair
to indemnify third parties with whom it may contract to perform administrative
duties with respect to the Plan.
 
5.14  Tax Withholdings and Consequences. (a) Tax Withholdings.  Benefits earned
under the Plan and payment of such benefits shall be subject to tax reporting
and withholding as required by law. The amount of such withholding may be
determined by treating such benefits as being paid in the nature of supplemental
wages.
 
(b) Tax Consequences.   Pentair does not represent or guarantee that any
particular federal, foreign, state or local income, payroll or other tax
consequence will result from participation in this Plan or payment of benefits
under the Plan.
 
5.15  Savings Clause.  If any term, covenant or condition of this Plan, or the
application thereof to any person or circumstance, shall to any extent be held
to be invalid or unenforceable, the remainder of this Plan, or the application
of any such term, covenant or condition to persons or circumstances other than
those as to which it has been held to be invalid or unenforceable, shall not be
affected thereby, and, except to the extent


6



--------------------------------------------------------------------------------



 



of any such invalidity or unenforceability, this Plan and each term, covenant
and condition hereof shall be valid and shall be enforced to the fullest extent
permitted by law.
 
5.16  Interpretation.  Section and subsection headings are for convenience of
reference and not part of this Plan, and shall not influence its interpretation.
Whenever any words are used in the Plan in the singular, masculine, feminine or
neuter form, they shall be construed as though they were also used in the
plural, feminine, masculine or non-neuter form, respectively, in all cases where
such interpretation is reasonable.
 
5.17  Communications.  Pentair or the Plan Agent may, unless otherwise
prescribed by any applicable state or federal law or regulation, provide the
Plan’s prospectus, and any notices, forms or reports by using either paper or
electronic means.
 
SECTION 6

 
TRANSITIONAL RULES
 
6.1  Introduction.  This Plan document is effective on December 16, 2009 (i.e.,
the “effective date”) and, except as otherwise provided herein, shall apply to
only those Directors who are eligible to actively participate in the Plan on or
after the effective date and to only such Fees, meeting attendance fees and
Equity Awards as are earned or granted on or after the effective date. The
provisions of the Plan document as in effect prior to the effective date shall
continue to govern the rights and entitlements of persons and Fees and meeting
attendance fees not described in the immediately preceding sentence except to
the extent application of this Plan document does not materially diminish or
enlarge such rights and entitlements.
 
6.2  Grandfathered Deferred Compensation. (a)  Equity Grants.  The Plan as in
effect prior to January 1, 2008 (i.e., the “prior plan”) provided for grants of
Equity Compensation, as such term was defined in the prior plan. No such grants
have been made to Directors since 2002, meaning all Equity Compensation which
was payable under applicable provisions of the prior plan are grandfathered
amounts and are not subject to the provisions of Code section 409A.
 
(b) Deferred Compensation.  All Fees and meeting attendance fees earned prior to
January 1, 2005 and subject to an election to defer payment made by a Director
under applicable provisions of the prior plan are grandfathered amounts and are
not subject to the provisions of Code section 409A. Any Fees and meeting
attendance fees earned on or after January 1, 2005 with respect to which an
election to defer payment has been made shall be subject to applicable
provisions of Code section 409A. Since January 1, 2005, the prior plan was
operated in accordance with applicable provisions of Code section 409A, which
provisions are reflected in the Plan. Therefore, the Plan shall govern elections
to defer Fees and meeting attendance fees made on or after January 1, 2005, even
though the Plan does not so retroactively amend the prior plan.
 
6.3  Separate Accounting.  For purposes of tracking Deferred Compensation which
is treated as grandfathered for purposes of Code section 409A, the Administrator
and the Plan Agent shall assure that records as defined in Section 4.2 are kept
in a manner as will clearly differentiate between Fees and meeting attendance
fees earned and deferred prior to January 1, 2005, and Fees, meeting attendance
fees and Equity Awards earned or granted, and deferred, on or after January 1,
2005.


7